COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re 8650 Frisco, LLC d/b/a Estilo Gaucho Brazilian Steakhouse,
                          Mandona, LLC, Galovelho, LLC, Bahtche, LLC, Claudio Nunes, and
                          David Jeiel Rodrigues

Appellate case number:    01-15-00423-CV

Trial court:              133rd District Court of Harris County

Date motion filed:        July 23, 2015

Party filing motion:      Relators

       It is ordered that the relators’ motion for rehearing is denied.


Judge’s signature: /s/ Russell Lloyd
                    Acting for the Court

Panel consists of Justices Keyes, Huddle, and Lloyd


Date: September 3, 2015